Eldridge, Judge.
In City of Tybee Island v. Godinho, 270 Ga. 567 (511 SE2d 517) (1999) the Supreme Court reversed the judgment of this Court’s opinion in Godinho v. City of Tybee Island, 231 Ga. App. 377 (499 SE2d 389) (1998). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment affirmed.


Johnson, C. J., Pope, P. J., Andrews, P. J., Blackburn, P. J., Barnes, J., and Senior Appellate Judge Harold R. Banke concur.

Oliver, Maner & Gray, Patrick T. O’Connor, David S. Gruskin, for appellee.